Broyles, C. J.
1. Upon the hearing of the certiorari in this case, the defendant in certiorari filed a traverse to the answer of the trial magistrate. The issue thus raised was submitted to a jury and a verdict in favor of the traverse was returned. Subsequently the plaintiff in certiorari made a motion for a new trial, which was overruled, and the movant brought the case to this court, assigning that judgment as error.
*9The judgment excepted to is not a final judgment within the meaning of the provisions of section 6138 of the Civil Code of 1910. “The determination of the merits of the traverse is a mere interlocutory matter, and exceptions to rulings in reference thereto may be included in a main bill of exceptions which excepts also to error alleged to have been committed in the trial of the case, after determination of the issue raised by the traverse.” ' Walker v. District Grand Lodge, 15 Ga. App. 644 (83 S. E. 1101). The only-assignment of error in the bill of exceptions being upon the judgment overruling the motion for a new trial upon the issue raised by the answer of the magistrate and the traverse thereto, and the certiorari proceedings remaining undisposed of in the superior court, the bill of exceptions was prematurely sued out and must be dismissed. Roe v. Doe, 40 Ga. 581; Smith v. Estes, 128 Ga. 368 (57 S. E. 685).
TPni of error dismissed.

MacIntyre cmd Guerry, JJ., concur.